Exhibit 10.2

--------------------------------------------------------------------------------


EXECUTIVE CHANGE IN CONTROL
SEVERANCE AGREEMENT
 


 
THIS EXECUTIVE CHANGE IN CONTROL SEVERANCE AGREEMENT (“Agreement”), is effective
as of April 28, 2009 (the “Effective Date”), by and between Frontier Oil
Corporation, a Wyoming corporation (the “Company”), and Joshua W. Goodmanson
(the “Executive”).
 
WITNESSETH:
 
WHEREAS the Company and the Executive desire to into this Executive Change in
Control Severance Agreement; and
 
WHEREAS, the parties agree that on and after the Effective Date and prior to a
Change in Control (as defined below) the Executive is an “at will” employee of
the Company;
 
NOW, THEREFORE, in consideration of the premises and covenants herein contained
and other good, valuable and binding consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties are entering into the Agreement as
follows:
 
1. Operation of Agreement.
 
1.01 Unless terminated earlier as provided herein, this Agreement shall
terminate on the third anniversary of the Effective Date; provided, however, if
a Change in Control of the Company occurs during the term of this Agreement (the
“CiC Date”), the term of this Agreement automatically shall continue until the
second anniversary of the CiC Date and then terminate, regardless of the length
of the term remaining as of the CiC Date.  Notwithstanding any provision of this
Agreement to the contrary, termination of this Agreement shall not alter or
impair any rights or benefits of the Executive (or his estate or beneficiaries)
that have arisen under this Agreement on or prior to such termination, including
any contingent rights under paragraph 1.03.
 
1.02 For the purpose of this Agreement, the term “Change in Control” of the
Company means the occurrence of any one of the following on or after the
Effective Date:
 
(a) the consummation of any transaction (including without limitation, any
merger, consolidation, tender offer, or exchange offer) the result of which is
that any individual, entity, group or “person” (as such term is used in Sections
13(d)(3) and 14(d)(2), of the Securities Exchange Act of 1934 (the “Exchange
Act”)), other than the Company, a subsidiary or an employee benefit plan of
either, becomes the “beneficial owner” (as such term is defined in Rule 13d-3
and Rule 13d-5 under the Exchange Act), directly or indirectly, of stock and/or
securities of the Company representing 25% or more of the combined voting power
of the Company’s then outstanding voting securities,

(b) a change in the composition of the Board of Directors of the Company, as a
result of which fewer than a majority of the non-employee directors are
Incumbent Directors.  “Incumbent Directors” shall mean non-employee directors
who either (A) are non-employee Directors as of the date the Plan is adopted, or
(B) are elected, or nominated for election, thereafter to the Board of Directors
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination, but “Incumbent Director” shall not
include an individual whose election or nomination is in connection with (i) an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Securities Exchange Act of 1934) or an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board of Directors or (ii) a plan or agreement to replace
a majority of the then Incumbent Directors,
 
(c) the consummation of the sale, lease, transfer, conveyance or other
disposition (including by merger or consolidation) in one or a series of related
transactions, of all or substantially all of the assets of the Company and its
subsidiaries, taken as a whole (other than to an entity wholly owned, directly
or indirectly, by the Company), unless, following such transaction all or
substantially all of the persons who were the beneficial owners of the
outstanding voting stock and securities of the Company immediately prior to such
transaction beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding voting stock and securities of the entity
resulting from such transaction in substantially the same proportions as
immediately prior to such transaction, or
 
(d) the adoption of a plan relating to the liquidation or dissolution of the
Company.
 
1.03 Except as provided below, this Agreement automatically shall terminate in
the event the Executive ceases for any reason to be an employee of the Company
and its affiliates prior to a Change in Control; provided, however, if the
Executive’s employment is terminated during the six-month period preceding a
“change in control event” (within the meaning of Section 409A(a)(2)(A)(v) of the
Internal Revenue Code of 1986, as amended, (the “Code”) and Treas. Reg.
§1.409A-3(i)(5)) that would have occurred during the term of this Agreement but
for the termination of this Agreement upon the Executive’s termination of
employment, and if his termination would have qualified as a Termination of
Employment under paragraph 7.02(a) or paragraph 7.02(b)(ii) (without regard to
the 30/60 day periods provided in paragraph 7.02(b)(ii)), then, subject to
Section 7.01(c), on, but not later than 30 days following, such change in
control event the Company shall pay the Executive a lump sum amount equal to (a)
the sum of (i) four (4.0) times his annual Base Salary, and (ii) if at the time
of his termination of employment the Executive held any equity-based
compensation awards that were forfeited upon such termination, the sum of the
Fair Market Value of the shares subject to such forfeited awards less the sum of
the exercise prices, if any, of such awards minus (b) the amount of any
severance payment to the Executive pursuant to an Executive Severance Agreement
with respect to such termination of employment.  Solely for the purpose of this
paragraph, Fair Market Value shall mean the reported closing price of the common
shares of the Company on the effective date of the change in control event.  In
addition, any stock options or stock appreciation rights (“SAR”) held by the
Executive on the date of the change in control event shall remain exercisable
for the remainder of their terms as if the Executive’s employment had not
terminated, but in no event later than the earlier of (i) the latest date on
which the option or SAR could have expired by its original terms under any
circumstances or (ii) the 10th anniversary of the original date of grant of the
option or SAR.  To the extent provided by the option plan or the terms of the
change in control event agreement, such options and SARs may be terminated
earlier.
 
1.04 Nothing in this Agreement shall operate or be construed to create any right
or duty on the part of the Company or the Executive to remain in the employment
of the Company for any period of time prior to the date of a Change in Control,
each reserving all rights to terminate the “at will” employment relationship of
the Executive at any time prior to a Change in Control.
 
2. Period of Employment.
 
2.01 If a Change in Control occurs during the term of this Agreement, the
Company agrees to continue the Executive in its employ for the period set forth
in paragraph 2.02 below (the “Period of Employment”) in the position and with
the duties and responsibilities set forth in Section 3 below, and upon the other
terms and conditions hereinafter provided.
 
2.02 Subject to its earlier termination as provided below, the Period of
Employment shall continue until the 60th day following the first anniversary of
the CiC Date unless the Executive elects to extend the term of the Agreement as
provided in paragraph 1.01, in which event the Period of Employment shall
continue for a period of three years from the CiC Date.
 
3. Position, Duties, Responsibilities.
 
3.01 During the Period of Employment, the Executive shall continue to serve as a
Vice President of the Company or one of its subsidiaries and continue to have
the duties and responsibilities of those positions that the Executive possessed
immediately prior to the CiC Date.
 
3.02 During the Period of Employment, the Executive shall also serve and
continue to serve, if and when elected and reelected, as an officer or director,
or both, of any affiliate of the Company.
 
3.03 Throughout the Period of Employment, the Executive shall devote his full
time and undivided attention during normal business hours to the business and
affairs of the Company, except for reasonable vacations, illness or incapacity;
however, nothing in this Agreement shall preclude the Executive from (i)
devoting reasonable periods required for serving as a director or member of a
committee of any organization that does not involve a conflict of interest with
the interests of the Company, (ii) engaging in charitable and community
activities, and (iii) managing his personal investments, provided that such
activities do not materially interfere with the regular performance of his
duties and responsibilities under this Agreement.  The Board of Directors of the
Company shall give the Executive written notice of any such activities that it
believes materially interfere with his duties hereunder and provide the
Executive with a reasonable period of time to correct such activities.
 
3.04 During the Period of Employment, the Executive shall be based at the
offices of the Company maintained in Cheyenne, WY.  The Executive shall not be
required to be absent from the office on travel status or otherwise more than a
total of 60 business days in any calendar year nor more than 20 consecutive days
at any one time.
 
4. Compensation, Compensation Plans, Perquisites.
 
4.01 During the Period of Employment, the Executive shall be:
 
(a) paid an annual base salary at no less than the rate in effect immediately
prior to the CiC Date, with increases (if any) as shall be made from time to
time thereafter in accordance with the Company’s regular salary practices for
key executives (“Base Salary”); and
 
(b) provided an annual bonus opportunity in an amount no less than 35% of his
Base Salary (“Target Bonus”).
 
Any increase in Base Salary or the Target Bonus or other compensation shall in
no way diminish any other obligation of the Company under this Agreement.
 
4.02 During the Period of Employment, the Executive shall continue to be
eligible to participate in the Company’s equity-based compensation plans and all
other compensation and incentive plans and programs in which the Executive
participates immediately prior to the CiC Date (or equivalent successor plans
that may be adopted by the Company or an affiliate), including, without
limitation, an annual bonus plan, and the Executive shall be provided thereunder
with at least the same reward opportunities in the aggregate that were provided
to the Executive immediately prior to the CiC Date, unless there has been a
material diminution in the Executive’s performance or duties. Nothing in this
Agreement (i) shall be construed as requiring the Executive to receive during
the Period of Employment payments or benefits under such equity, compensation
and incentive plans or programs that are at least equal to those the Executive
received thereunder immediately prior to the CiC Date, it being the intent of
the parties that the payments and benefits provided thereunder shall be subject
to being earned by the Executive under the then existing criteria for awards
under such plans and programs, which criteria shall be based on substantially
the same performance standards and criteria used by the Company immediately
prior to the CiC Date, or (ii) shall preclude improvement of any reward
opportunities in such plans or other plans or programs in accordance with the
practice of the Company or an affiliate.
 
4.03 During the Period of Employment, the Executive shall be entitled to
perquisites, including, without limitation, an office, secretarial and clerical
staff, and to fringe benefits, including, without limitation, the payment or
reimbursement of club dues, in each case at least equal to those provided to the
Executive immediately prior to the CiC Date, as well as to reimbursement, upon
proper accounting, of reasonable expenses and disbursements incurred by him in
the course of his duties.
 
5. Employee Benefit Plans.
 
5.01 The compensation and other matters provided for in Section 4 above are in
addition to the benefits provided for in this Section 5.
 
5.02 During the Period of Employment, the Executive, his dependents and eligible
beneficiaries shall be entitled to all coverage, participation, payments and
benefits, including service credit for benefits, to which officers of the
Company, their dependents and beneficiaries are entitled under the terms of the
employee benefit plans and practices of the Company in effect immediately prior
to the CiC Date, including, without limitation, the Company’s qualified and
nonqualified retirement programs, 401(k) and profit sharing plans, the Frontier
Oil Corporation Executive Life Insurance Plan, group life insurance plans,
accidental death and dismemberment insurance, business travel insurance, long
term disability, medical, dental and health and other welfare benefit plans and
any successor benefit plans and practices of the Company and its affiliates for
which officers, their dependents and beneficiaries are eligible.
 
5.03 Nothing in this Agreement shall preclude the Company during the Period of
Employment from amending or terminating any perquisites provided to the
Executive or any of its employee benefit plans or practices in which the
Executive participates, provided that in the event of any such amendment or
termination, the Executive shall be entitled during the remaining Period of
Employment to perquisites and benefits (and service credit for benefits) in one
or more successor plans or arrangements that are at least as comparable in the
aggregate to those he received immediately prior to the CiC Date.
 
6. Effect of Death or Disability.
 
6.01 In the event of the death of the Executive during the Period of Employment,
the legal representative of the Executive’s estate shall be entitled to receive
a lump sum payment equal to the sum of (i) the Executive’s annual Base Salary
and annual Target Bonus amount and (ii) the Fair Market Value of the shares
subject to any equity-based compensation awards forfeited as a result of the
Executive’s death, less the exercise price, if any, of such forfeited awards.
Such payment shall be made as soon as reasonably practical following the
Executive’s death, and in no event later than the later of (i) the end of the
calendar year in which the Executive’s death occurs or (ii) 2½ months after the
Executive’s death.  Such payment will be without prejudice to any other payments
or benefits, if any, due hereunder in respect of the Executive’s death or
pursuant to any other plans, agreements or arrangements with the Company.
 
6.02 The term “Disability,” as used in this Agreement, means a “disability” as
defined in Section 409A of the Code.  In the event of the Disability of the
Executive during the Period of Employment, the Executive shall continue to
receive the full compensation, benefits and perquisites provided for in this
Agreement for the period of such Disability or the balance of the Period of
Employment, whichever is less, reduced by any other payments made to the
Executive pursuant to any disability, illness or accident plan of the Company or
any affiliate.
 
7. Termination of Employment.
 
7.01 In the event of a “Termination of Employment,” as defined in paragraph 7.02
below, during the Period of Employment,
 
(a) the Company shall pay to the Executive (or his dependents, beneficiaries or
estate as the case may be), within 30 days following his Termination of
Employment, a lump sum amount equal to (1) four (4.0) times his annual Base
Salary minus (2) the sum of any Base Salary and annual bonus amounts that have
been paid to the Executive for services performed during the Period of
Employment.
 
(b) all outstanding stock options and other equity-based compensation awards
held by the Executive at the time of his Termination of Employment which were
granted prior to the CIC Date shall automatically vest in full, all performance
periods shall end with all performance goals deemed met at the highest level
and, if applicable, any such options and SARs shall remain exercisable for the
remainder of their terms as if the Executive’s employment had not terminated,
but in no event later than the earlier of (i) the last date on which the option
or SAR could have expired by its original terms under any circumstances or (ii)
the 10th anniversary of the original date of grant of the option or SAR.  To the
extent provided by the option plan or the terms of the change in control event
agreement, such options and SARs may be terminated earlier,
 
(c) notwithstanding anything herein to the contrary, if Section 409A of the Code
would subject the Executive to the additional 20% tax provided thereunder with
respect to any severance amounts payable under this Agreement to the Executive
by reason of the Executive being a “specified employee,” as defined in Section
409A, such payment shall be deferred until the first business day that is
six-months after the Executive’s Termination of Employment Date or, if earlier,
the date such payment may be made without being subject to such additional tax
under Section 409A and shall be paid on such delayed date in a lump sum (with
interest at the maximum nonusurious rate from the Termination of Employment date
until paid), and
 
(d) any delay by the Company in paying any amount due the Executive under this
Agreement (including any deferral pursuant to paragraph (c) above) shall bear
interest at the maximum nonusurious rate from the date such payment was due
(disregarding for this purpose any deferral pursuant to paragraph (c) above)
until paid.
 
7.02 “Termination of Employment,” for the purpose of this Agreement, means:
 
(a) a “separation from service” (within the meaning of Section 409A of the Code)
of the Executive by the Company and its affiliates during the Period of
Employment for any reason other than for (i) Cause, as defined in paragraph 7.03
below, or (ii) Disability; or
 
(b) a separation from service by the Executive during the Period of Employment
upon the occurrence of any of the following events:
 
(i) the failure to elect or reelect the Executive to, or the removal of the
Executive from, the offices set forth in paragraph 3.01 above,
 
(ii) a significant change in the nature or scope of the authorities, powers,
functions or duties of the Executive as contemplated by paragraph 3.01 above, or
a reduction in the compensation under paragraph 4.01(a) or the perquisites or
benefits provided under this Agreement, and such change and/or reduction is not
remedied within 30 days after receipt by the Company of written notice from the
Executive; provided, however, such written notice must be given by the Executive
within 60 days of the date the Executive knows, or should reasonably have known,
of such change or reduction and if notice is not given by the Executive within
such period, he shall be deemed to have waived his rights with respect to such
change or reduction constituting a basis for his Termination of Employment,
 
(iii) a breach by the Company of any material provision of this Agreement that
is not remedied within 30 days after receipt by the Company of written notice
from the Executive,
 
(iv) the failure of a successor to assume all duties and obligations of the
Company under this Agreement as provided in paragraph 10.10, or
 
(v) a determination by the Executive made in good faith that as a result of the
Change in Control of the Company and a change in circumstances thereafter that
significantly affects his position, he is unable to carry out the authorities,
powers, functions or duties attached to his position as contemplated by Section
3 of this Agreement, and such change in circumstance is not remedied within 30
days after receipt by the Company of written notice from the Executive,
 
7.03 For purposes of this Agreement, the separation from service of the
Executive shall be deemed to have been for “Cause” only if:
 
(a) his separation from service shall have been the result of an act or acts of
dishonesty on the part of the Executive constituting a felony and resulting or
intended to result directly or indirectly in his gain or personal enrichment at
the expense of the Company; or
 
(b) there has been a breach by the Executive during the Period of Employment of
the provisions of paragraph 3.03 above, relating to the time to be devoted to
the affairs of the Company, or of paragraph 8.01, relating to confidential
information, and such breach results in demonstrably material injury to the
Company and with respect to any alleged breach of paragraph 3.03 or of paragraph
8.01 hereof, the Executive after notice and an opportunity to be heard either
shall have failed to take all reasonable steps to that end within 30 days from
his receipt of written notice by the Company pursuant to resolution duly adopted
by a majority of the members of the Board of Directors of the Company; and
provided that thereafter; and
 
(c) there shall have been delivered to the Executive a certified copy of a
resolution of the Board of Directors of the Company adopted by the affirmative
vote of not less than a majority of the membership of the Board of Directors
called and held for that purpose and at which the Executive was given an
opportunity to be heard, finding that the Executive was guilty of conduct set
forth in subparagraphs (a) or (b) above, specifying the particulars thereof in
detail.
 
Anything in this paragraph 7.03 or elsewhere in this Agreement to the contrary
notwithstanding, the employment of the Executive shall in no event be considered
to have been terminated by the Company for Cause if termination of his
employment took place (a) as the result of bad judgment or negligence on the
part of the Executive, or (b) as the result of an act or omission without the
intent of gaining therefrom, directly or indirectly, a profit to which the
Executive was not legally entitled, or (c) because of an act or omission
believed by the Executive in good faith to have been in or not opposed to the
interest of the Company, or (d) for any act or omission in respect of which a
determination could properly be made that the Executive met the applicable
standard of conduct prescribed for indemnification or reimbursement or payment
of expenses under the Policies of the Company or the laws of the State of
Wyoming or the directors’ and officers’ liability insurance of the Company, in
each case as in effect at the time of such act or omission, or (e) as the result
of an act or omission that occurred or began more than twelve calendar months
prior to the Executive’s having been given notice of his Termination of
Employment for such act or omission, unless the commission or commencement of
such act or such omission could not have been reasonably known to a member of
the Board of Directors of the Company (other than the Executive, if he is then a
member of the Board of Directors) in the twelve month period from the date of
the commission or commencement of such act or such omission.
 
7.04 In the event that the Executive’s employment shall be terminated by the
Company during the Period of Employment and such termination is alleged to be
for Cause, or the Executive’s right to terminate his employment under paragraph
7.02(b) or 7.02(c) above shall be questioned by the Company or for any reason,
the Executive shall have the right, in addition to all other rights and remedies
provided by law, at his election either to seek arbitration in Houston, Harris
County, Texas under the rules of the American Arbitration Association by serving
a notice to arbitrate upon the Company or to institute a judicial proceeding in
Houston, Harris County, Texas, in either case within 90 days after having
received written notice that his Termination of Employment is subject to
question or that the Company is withholding or proposes to withhold any payments
or provision of benefits or within such longer period as may reasonably be
necessary for the Executive to take action in the event that his illness or
incapacity should preclude his taking such action within such 90-day period.
 
7.05 Each party hereto hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts in Houston, Harris County, Texas, for the
purposes of any proceeding arising out of this Agreement.
 
8. Confidential Information
 
8.01 The Executive agrees not to disclose, either while in the Company’s employ
or at any time thereafter, to any person not employed by the Company, or not
engaged to render services to the Company, any confidential information obtained
by him while in the employ of the Company, including, without limitation, any of
the Company’s inventions, processes, methods of distribution or customers or
trade secrets; provided, however, that this provision shall not preclude the
Executive from use or disclosure of information known generally to the public or
of information not considered confidential by persons engaged in the business
conducted by the Company or from disclosure required by law or Court order.
 
8.02 The Executive also agrees that upon leaving the Company’s employ he will
not take with him, without the prior written consent of an officer authorized to
act in the matter by the Board of Directors of the Company, any drawing,
blueprint, specification or other document of the Company and its affiliates,
which is of a confidential nature relating to the Company and its affiliates, or
without limitation, relating to its or their methods of distribution, or any
description of any formulae or secret processes.
 
9. Notices
 
All notices, requests, demands and other communications provided for by this
Agreement shall be deemed to have been duly given if and when mailed in the
continental United States by registered or certified mail, return receipt
requested, postage prepaid, or personally delivered or sent by telex or other
telegraphic means to the party entitled thereto at the address stated below or
to such changed address as the addressee may have given by a similar notice:
 
To the Company:                             Frontier Oil Corporation
10000 Memorial Drive
Suite 600
Houston, Texas  77024
Attn:  General Counsel


To the Executive:                             Joshua W. Goodmanson
1210 Rolling Hills Drive
Augusta, KS 67010


 
10. General Provisions
 
10.01 There shall be no right of set-off, mitigation or counterclaim in respect
of any claim, debt or obligation, against any payments to the Executive, his
dependents, beneficiaries or estate provided for in this Agreement.
 
10.02 The Company and the Executive recognize that each party will have no
adequate remedy at law for breach by the other of any of the agreements
contained herein and, in the event of any such breach, the Company and the
Executive hereby agree and consent that the other shall be entitled to a decree
of specific performance, mandamus or other appropriate remedy to enforce
performance of such agreements.
 
10.03 No right or interest or in any payments shall be assignable by the
Executive; provided, however, that this provision shall not preclude him from
designating one or more beneficiaries to receive any amount that may be payable
after his death and shall not preclude the legal representative of his estate
from assigning any right hereunder to the person or persons entitled thereto
under his will or, in the case of intestacy, to the person or persons entitled
thereto under the laws of intestacy applicable to his estate. The term
“beneficiaries” as used in this Agreement shall mean a beneficiary or
beneficiaries so designated to receive any such amount or, if no beneficiary has
been so designated, the legal representative of the Executive’s estate.
 
10.04 No right, benefit or interest hereunder, shall be subject to anticipation,
alienation, sale, assignment, encumbrance, charge, pledge, hypothecation, or
set-off in respect of any claim, debt or obligation, or to execution,
attachment, levy or similar process, or assignment by operation of law. Any
attempt, voluntary or involuntary, to effect any action specified in the
immediately preceding sentence shall, to the full extent permitted by law, be
null, void and of no effect.
 
10.05 In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to his beneficiary or beneficiaries. This Agreement shall
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
 
10.06 The titles to sections in this Agreement are intended solely for
convenience and no provision of this Agreement is to be construed by reference
to the title of any section.
 
10.07 No provision of this Agreement may be amended, modified or waived unless
such amendment, modification or waiver shall be authorized by the Board of
Directors of the Company or any authorized committee of the Board of Directors
and shall be agreed to in writing, signed by the Executive and by an officer of
the Company thereunto duly authorized.
 
10.08  Except as otherwise specifically provided in this Agreement, no waiver by
either party hereto of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of a subsequent breach of such condition or provision or a waiver of a
similar or dissimilar provision or condition at the same or at any prior or
subsequent time.
 
10.09 In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions and portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
 
10.10 Except in the case of a merger involving the Company with respect to which
under applicable law the surviving corporation of such merger will be obligated
under this Agreement in the same manner and to the same extent as the Company
would have been required if no such merger had taken place, the Company will
require any successor, by purchase or otherwise, to all or substantially all of
the business and/or assets of the Company, to execute an agreement whereby such
successor expressly assumes and agrees to perform this Agreement in the same
manner and to the same extent as the Company would have been required if no such
succession had taken place and expressly agrees that the Executive may enforce
this Agreement against such successor.  Failure of the Company to obtain any
such required agreement and to deliver such agreement to the Executive prior to
the effectiveness of any such succession shall be a material breach of this
Agreement.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that executes and delivers the agreement provided for in this
paragraph 10.10 or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.
 
10.11 This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas.
 
10.12 To the extent that any payment made or benefit provided to the Executive
pursuant to the terms of this Agreement or otherwise results in the Executive
being subject to any income, excise, or other tax at a rate above the rate
ordinarily applicable to wages and salaries paid in the ordinary course of
business (“Penalty Tax”), whether as a result of the provisions of Sections
280G, 4999 or 409A of the Code, or any similar or analogous provisions of the
Code or any other statute, whether adopted subsequent to the date hereof or
otherwise, then the amount due the Executive under this Agreement shall be
increased by an amount (the “Additional Amount”) such that the net amount
received by the Executive after paying any applicable Penalty Tax (including any
interest or penalties thereon) and any federal, state or other taxes on such
Additional Amount, shall be equal to the amount that the Executive would have
received if such Penalty Tax were not applicable.  Such Additional Amount shall
be paid to the Executive immediately prior to such time or times that the
Penalty Tax is due and in no event later than one day after such due date.
 
10.13 To the extent the Executive prevails in whole or in part in any matter
contesting the validity or enforceability of this Agreement or the amount of
benefit claimed by the Executive hereunder, the Company shall pay all legal fees
and expenses that the Executive incurs as a result of or in connection with such
matter. The Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and amounts received from other employment or otherwise by the Executive shall
not be recoupable by the Company against the amounts paid or payable to the
Executive pursuant to the terms of this Agreement.
 
10.14 Nothing in this Agreement shall limit or otherwise adversely effect such
rights as the Executive may have under the terms of any equity award, employee
benefit plan, incentive compensation arrangement or other agreement with the
Company or any of its affiliates.
 
10.15 The Company shall withhold from all payments and benefits provided under
this Agreement all taxes required to be withheld by the Company by applicable
law.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
for all purposes as of the Effective Date.
 
FRONTIER OIL CORPORATION
 
By:    /s/ Michael C.
Jennings                                                    
                                   Name:  Michael C. Jennings
                                   Title:  President & CEO


                                   EXECUTIVE
                                   
                                    /s/ Joshua W. Goodmanson
Joshua W. Goodmanson
 
